Case 1:19-cv-00711-BPG Document 22-6 Filed 07/08/19 Page 1 of

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Justin Van Pelt, et al, *
Plaintiffs *
v. * Case No. 1:19-cv-00711-BPG
*

Giuseppe’s, Inc., et al.

1.

Defendants *

/
DECLARATION OF JORDAN S. LIEW

I, Jordan S$. Liew, Esq., am at least 18 years of age and competent to testify, and I am not
a party to, or related to a party, in this action. I am employed by Hoffman Employment
Law, LLC, and serve as an associate to Howard B. Hoffman, counsel to the Plaintiffs in
the above-referenced matter.

By way of brief background, I am an attorney in private practice, and I concentrate on
employment law. I have been practicing law since 2016, after graduating from the
Georgetown University Law Center. I am admitted to the Maryland bar (since 2016), the
District of Columbia bar (since 2017), and was sworn into the bar of the U.S. District Court
for the District of Maryland on June 22, 2018.

Prior to my employment with Hoffman Employment Law, LLC, I gained experience in
employment law during my one-year tenure with the District of Columbia Office of
Attorney General as a Charles F.C. Ruff Fellow. As an attorney with the Civil Litigation
Division, I defended the District from claims of race, sex, and disability discrimination,
hostile work environment, and retaliation. As an associate with Hoffman Employment

Law, I now focus almost exclusively on employment law cases, primarily those concerning

Page 1

 

 
Case 1:19-cv-00711-BPG Document 22-6 Filed 07/08/19 Page 2 of 3

unpaid wage violations involving the FLSA and related state statutes.

4. My total time in this case, through July 8, 2019 was 7.2 hours. The total value of this time
is $1,476.00, Aside from the review of documents and communications, and the requisite
conferences with Howard B. Hoffman, opposing counsel, and the Court, I worked on a
couple more complex tasks during this case. In April of 2019, I drafted the Joint Stipulation
of Material Fact regarding the issue of enterprise coverage. In May of 2019, I interviewed
an additional Plaintiff to gather her factual allegations. I then subsequently drafted the
Amended Complaint which plead her factual allegations and claims and added her to the
lawsuit.

5. I have maintained time and costs records in this case, which I have placed into
“RocketMatter”© software. The time records reflect actual time that I have expended in
the prosecution of this litigation (the “RocketMatter” entries have not been placed into the
Court’s required lodestar billing format). I inputted my time promptly following work
performed. To the fullest extent practical, I have specified the time spent per task, and I
have avoided the practice of block billing.

6. The hourly rate claimed in this case, i.e., $205/hour, is well within the range permitted by
the U.S. District Court for the District of Maryland (Lodestar Guidelines), Magistrate
Judge Charles B. Day approved my requested rate and observed it was “presumptively
reasonable[.]” Dominguez v. Microfit Auto Parts, Inc. et al., 2019 WL 423403 at *6n.4
(D. Md. Feb. 4, 2019). It is also supported by primary counsel on this matter, Howard B.
Hoffman, Esq., whose Declaration is marked as Exhibit 3,

DECLARANT FURTHER SAYETH NAUGHT

I solemnly affirm under the penalties of perjury that the contents of the foregoing

Page 2

 
Case 1:19-cv-00711-BPG Document 22-6 Filed 07/08/19 Page 3 of 3

declaration are true and correct.

M1

Jorg $/ iew, Esq.
July 8,2019

 

Page 3

 
